Citation Nr: 0834602	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable disability evaluation for 
osteomyelitis of the right buttock, operated right ischial 
tuberosity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin, denying the veteran's claim for an 
increased disability evaluation.  

In April 2007, the veteran was afforded a Travel Board 
hearing before the undersigned Veteran's Law Judge.  A 
written transcript of this hearing was prepared, and a copy 
of that transcript has been incorporated into the record of 
evidence.  


FINDING OF FACT

Repeated episodes of osteomyelitis are not shown, nor is 
there evidence of active infection within the past five 
years.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
osteomyelitis of the right buttock, operated right ischial 
tuberosity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5000 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in June 2005, prior to the initial RO decision that 
is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  It 
also informed the veteran of the need to demonstrate a 
worsening of his service-connected disorder, and provided the 
veteran with examples of the types of evidence he should 
submit to demonstrate this.   

The Board acknowledges that the letter sent to the veteran in 
June 2005 does not fully meet the requirements of Vazquez-
Flores.  Specifically, the letter did not inform the veteran 
of the need to demonstrate an impact on his employment and 
daily life.  Additionally, the letter did not provide the 
veteran with general notice of the specific requirements of 
the applicable diagnostic code.  Therefore, it is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the September 2006 statement of the case (SOC) 
provided the veteran with the specific criteria necessary for 
establishing a higher disability rating under Diagnostic Code 
5000.  A May 2006 letter to the veteran further addressed how 
VA determines a disability rating, and also provided the 
veteran with notice of what was required to establish an 
effective date.  
Based on this evidence, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in a letter 
received by VA in June 2006, the veteran described the impact 
of his disability on his daily life.  The veteran discussed 
how he could not walk and required the assistance of a 
wheelchair.  Additionally, in a May 2006 VA examination, the 
veteran described how he had difficulty sleeping and sitting 
due to pain.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in September 2006, May 2006, March 2005, and 
March 2004.  While the March 2005 examination was for the 
muscles, rather than the joints, it still addressed facts 
relevant to the veteran's current claim.  VA has obtained 
these records, as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In this case, the veteran's osteomyelitis has been rated 
under Diagnostic Code 5000.  Under Diagnostic Code 5000, a 10 
percent rating is warranted for osteomyelitis, inactive, 
following repeated episodes, without evidence of active 
infection in the past five years.  A 20 percent rating is 
warranted with discharging sinus or other evidence of active 
infection within the past five years.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  

Facts and Analysis 

In an August 1954 rating decision, the veteran was granted 
service connection for osteomyelitis, right buttocks, 
operated right ischial tuberosity, improved.  A 
noncompensable disability evaluation was assigned under 
Diagnostic Code 5000, effective as of June 5, 1959.  Prior to 
that date, the veteran received compensable disability 
ratings for the time period surrounding a 1954 surgical 
procedure.  The veteran then filed a claim for an increased 
disability evaluation in May 2005.  According to the 
veteran's October 2006 appeal to the Board (Form 9), the he 
is now seeking the maximum rating allowable for this 
condition.  However, upon review of the evidence, the Board 
must conclude that a noncompensable disability evaluation is 
the appropriate evaluation for this service-connected 
disability. 

The veteran has been granted a noncompensable, 0 percent, 
disability evaluation under Diagnostic Code 5000.  See 
38 C.F.R. § 4.31 (2007).  As previously noted, the next-
higher disability evaluation of 10 percent requires inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past five years.  In this case, 
there is simply no evidence that the veteran has had an 
episode of osteomyelitis since 1954.  

According to the veteran's medical history, chronic 
osteomyelitis was discovered in June 1954 after the excision 
of a foreign metallic body from the veteran's ischial 
tuberosity.  The veteran was treated at this time, and was 
noted to be "improved" upon discharge in June 1954.  In May 
1956, X-ray images were taken of the veteran's pelvis.  The 
VA radiologist concluded that there was no evidence of active 
osteomyelitis at this time.  

Likewise, there has not been evidence of an osteomyelitis 
episode since the veteran's discharge in 1954.  A March 2004 
VA examination made no mention of episodes of osteomyelitis.  
Rather, the examiner noted that the veteran suffered from 
degenerative joint disease and lumbar stenosis (the veteran 
is not service-connected for these conditions), which were 
not related to the shrapnel injury.  It was also noted that 
surgery was recommended for his lumbar stenosis, but the 
veteran refused surgery.  Another VA examination was provided 
to the veteran in March 2005.  Again, the examiner noted that 
the veteran suffered from severe lumbar stenosis, but 
indicated that the veteran refused surgery in the past 
because he believed his pain was from his hip.  No episodes 
of osteomyelitis were noted.  The examiner relied on X-ray 
imagery from February 2005.  This imagery revealed no 
significant findings in the veteran's sacroiliac or hip 
joints, but did reveal degenerative changes in the veteran's 
lower lumbar spine.  

VA outpatient treatment records dated in May 2005 indicate 
that the veteran complained of chronic right ischial pain 
since his shrapnel removal in 1954.  Osteomyelitis was not 
indicated.

In July 2005, a bone scan of the veteran's cervical spine and 
pelvic region was conducted.  According to the radiologist, 
the scan revealed multilevel degenerative disc disease of the 
cervical spine, but it revealed no abnormal findings in the 
veteran's pelvic region.  During a May 2006 VA examination, 
the veteran was again diagnosed with degenerative joint 
disease of the right hip.  Private medical reports from 
October 2005 also support the above findings.  According to a 
Dr. P.O., the veteran had back pain.  A gluteal injection was 
used to try to remedy the veteran's pain.  However, the 
examiner noted that this failed, and concluded that the back 
pain must be more central in nature.  The physician also 
examined the veteran's hip, but aside from pain on palpation 
in the ischial area, examination was negative.  

Private outpatient treatment records dated in August and 
September 2005 indicate that the veteran complained of hip 
pain that was due to a shrapnel injury.  During an 
examination he pointed to the area of the ischial tuberosity 
as the area of the most pain.  The examiner diagnosed right 
hip bursitis and gluteus maximus trigger points.  There is no 
indication osteomyelitis, inactive or otherwise.

Another VA examination was conducted in September 2006.  
Again, there was no mention of the veteran suffering from 
episodes of osteomyelitis.  The examiner concluded that the 
veteran suffered from chronic pain in his hip.  It was noted 
that the veteran experienced pain on both the right and the 
left ischial surfaces, but the pain was worse on the right.  
The examiner concluded that these symptoms were not likely 
due to the ischial tuberosity of 1954, but more likely due to 
the veteran's nonservice-connected degenerative joint disease 
and lumbar stenosis.  The examiner based this on the fact 
that the nerves and vascular structures in that region of the 
veteran's hip were not near the veteran's reported symptoms.  
Also, the examiner relied on the fact that X-ray examination 
showed degenerative changes in the left hip as well as the 
right hip, and there was no muscle wasting or gluteal mass 
atrophy in the right buttock in comparison with the left 
buttock.  Finally, the examiner noted that the veteran was 
able to perform more than 30 years of extreme labor with no 
difficulty after his osteomyelitis operation of 1954.  The 
above finding is also supported by a private medical report 
received by VA in May 2005 and signed by "KLP."  According 
to this report, while the veteran does have a history of 
shrapnel injury, his pain is most likely due to spinal 
stenosis.  

The evidence establishes that the veteran has not suffered 
from repeated episodes of osteomyelitis at any time since 
1954.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim that the criteria for a 
compensable disability rating of 10 percent, the minimum 
compensable rating available under Diagnostic Code 5000, have 
been met.  As such, the claim must be denied.  See 38 C.F.R. 
§ 4.31 (noting that when the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).  

The Board points out that service connection is in effect for 
the residuals of a gunshot wound to the right buttock, muscle 
group XVII.  As such, symptoms such as limited hip motion and 
the like are not for consideration when evaluating the 
veteran's service-connected osteomyelitis of the right 
buttock, as doing so would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2007).

As a final point, based upon the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, a noncompensable rating is appropriate 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a compensable disability evaluation for osteomyelitis of 
the right buttock, operated right ischial tuberosity, must be 
denied.  




ORDER

Entitlement to a compensable disability evaluation for 
osteomyelitis of the right buttock, operated right ischial 
tuberosity, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


